Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 -4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 and 4 it is not clear what is a thickens direction. 
In claim 3 it is not clear what is not clear what is “a width”. Groove in the lamella is an three-dimensional object and it is not clear in which direction is the width measured. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mounting member in claims 1-4; bottom part (claim 4).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto 2009/0286462 in view of CN 105904940A

Regarding claim 1. A fin 7b, 17, 15 (figs 1-4) for register pivotably provided between a pair of side walls facing with each other in a retainer of a register and changing a direction of a wind blown out from the register comprising: 
a fin body 7b, (fig 4) formed into a plate shape (fig. 3); and 
a mounting member  18 (fig. 4) mounted to a downstream side edge part 15, 17 (fig. 4) of the fin body in an air blowing direction as a wind flowing direction, 
wherein the mounting member is formed into a curved shape  (fig. 3-4) so as to cover the downstream side edge part of the fin body (fig. 4), 
wherein the downstream side edge part includes a first recessed part (recess where element 19 is located, fig. 4) at a tip part (fig. 4) on the downstream side in the air blowing direction, 
wherein the first recessed part is formed by recessing the tip part of the downstream side edge part (fig. 4), and 
wherein the downstream side edge part and the mounting part are fixed to each other  (fig. 4).

2. The fin for register according to claim 1, wherein the downstream side edge part includes a second recessed part (where numeral 16 points, fig. 4) provided on an upstream side of the first recessed part in the air blowing direction, and 
wherein the second recessed part is formed by recessing the downstream side edge part in a thickness direction of the fin body (fig, 4). 


Goto teaches the invention as discussed above, but is silent regarding the two parts being adhered together, 
CN105904940A teaches that the decorating part/ mounting part 34 is connected to lamella/ the downstream side edge part (part of the lamella to be glued) 12 by glue (page 3, second to last paragraph) filled in the first recessed part (lamella and mounting part are connecting via recessed part shown in the Goto (fig. 4) and glue can be placed only in the recessed part in order to connect the downstream side edge part and the mounting part).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Goto invention modified with the CN105904940A glue connection between two parts needed to be connected, as a simple and inexpensive way to connect two parts together.  
Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiguro JP 2016147605 A in view of DE102013107173A1
Shiguro teaches:

a fin body (fig. 9), formed into a plate shape (fig. 9); and 
a mounting member  15 (figs 12-14) mounted to a downstream side edge part 20A (fig. 11)  of the fin body in an air blowing direction as a wind flowing direction, 
wherein the mounting member to cover the downstream side edge part of the fin body (fig. 8, 10), 
wherein the downstream side edge part includes a first recessed part (18, fig. 11, par. 0034) at a tip part 20A (fig.11) on the downstream side in the air blowing direction, 
wherein the first recessed part is formed by recessing the tip part of the downstream side edge part (fig. 11), and 
wherein the downstream side edge part and the mounting part are fixed to each other  (fig.11).
3. The fin for register according to claim 1, wherein the fin body is formed into a plate shape long in one direction (fig. 9),
 wherein the downstream side edge part includes a pair of third recessed parts 19 (fig. 11) on both sides of the first recessed part in a longitudinal direction of the fin body (fig. 11),
 wherein each of the pair of third recessed parts is formed by recessing the downstream 30 side edge part and has a groove with a width narrower than the first recessed part (groove 19 corresponds to the element 15B, fig.s 11-12, and Groove 18 

6. The fin for register according to claim 1, wherein the fin body includes a pair of rotation shafts 9A (fig. 9) formed into the plate shape long in one direction and each provided on both end surfaces in a longitudinal direction (fig.3), 
wherein each of the pair of the rotation shafts protrudes toward an outside in the longitudinal direction from the both end surfaces and is supported by the retainer (fig. 3),
wherein the mounting member is extended along the longitudinal direction of the fin body and includes a pair of thin wall parts (15c on both sides of 15, fig. 12) each formed on both sides in the longitudinal direction, and the pair of thin wall parts is formed at a position corresponding to the each of the pair of the rotation shafts 9A, (figs 8-9) and is thinner than the other parts of the mounting member (part 15c is thinner than part 15B, of the fin 15, fig. 12).

Shiguro teaches the invention as discussed above, but is silent regarding the shape of the mounting member and regarding the two parts being adhered together,
DE 2013107173A1 teaches that the decorating part/ mounting part 14 34 (fig. 3) is connected to lamella/ the downstream side edge part (part of the lamella to be glued) 12, 42 (fig.3 and 8) by adhesive (par. 0003 line 1), as well as mounting member formed in a curved shape 46 (fig. 8).

Regarding the shape of the mounting structure, at the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have curved shape mounting body instead of rectangular shape mounting bofy , because applicant has not disclosed that the curved sgape provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant’s invention to perform equally well with curved or rectangular, shape, because both shapes performs the function of transferring the air equally well (MPEP 2144.04 IV B)

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA KOSANOVIC/           Primary Examiner, 
Art Unit 3762   
090821